EXHIBIT 10.1

 

AGREEMENT FOR SALE & PURCHASE OF SHARES

 

THIS AGREEMENT is made the 19th day of June 2017

 



BETWEEN:

Fire From Ice Studios Pty Ltd of 6/8 Tonga Place, Parkwood, Queensland 4214

 

 

(“Vendor 1”)



And

 

5 Glenelg Pty Ltd of 5 Glenelg Street, Mermaid Waters, Queensland 4218

 

 

(“Vendor 2”)

AND:

 

Novagen Ingenium Inc. of 3773 Howard Hughes Parkway, South Las Vegas, Nevada,
USA 89169-6014

 

 

(“Purchaser”)



 

RECITALS:

 



A. Syndicated Transport & Trucking PTY LTD A.C. N. 129 530 392 of 13, 9-15
Sinclair Street, Arundel, Queensland 4214 (“the Company”) is a proprietary
company of which the issued share capital comprises 10100 Ordinary shares.

 

 

B. Vendor 1 and Vendor 2 (“Vendors”) are the registered holder of issued shares
of the Company (which shares are collectively called “the Shares”).

 

 

C. Vendor 1 and Vendor 2 have offered to sell the Shares to the Purchaser and
the Purchaser has agreed to purchase the Shares from the Vendors upon the terms
and conditions set out in this Agreement.



 



OPERATIVE PROVISIONS:

 

 

 

 

1.

DEFINITIONS AND INTERPRETATIONS 

 

 

 

 

1.1

Definitions



 



 

 

In this Agreement unless otherwise provided or unless there is something in the
subject matter or context inconsistent therewith the expressions following have
the definitions or meanings hereinafter respectively provided:

 

 

 

 

 

 

(a)

“this Agreement” means this Agreement and any other agreement expressed to be
supplemental to this Agreement and all amendments to any such document;

 

 

 

 

 

 

(b)

“Business” means the transport and logistics business operated by the Company.

 



  1

   



 



 

(c) “Business Day” means any day which is not a Saturday, Sunday or public
holiday in Brisbane;

 

 

 

 

(d) “Completion” means completion of the sale and purchase of the Shares;

 

 

 

 

(e) “Consideration” means 6 million common shares in the purchaser, Novagen
Ingenium Inc., to be issued to the vendors at completion on or before 30th June
2017.

 

 

 

 

(f) “Date for Completion” means the Business Day which is 30th June 2017 or such
earlier date which is agreed by the parties hereto;

 

 

 

 

(g) “writing” includes printing typing lithography and other modes of
reproducing words in a visible form and “written” has a corresponding meaning.



 

 

1.2 Interpretation



 



 

(a) Every agreement or obligation expressed or implied in this Agreement by
which two or more persons agree or are bound shall (except where otherwise
expressly stated) bind such persons jointly and each of them severally and every
provision expressed or implied in this Agreement which applies to two or more
persons shall (except where otherwise expressly stated) apply to such persons
jointly and each of them severally.

 

 

 

 

(b) Words denoting the singular number only shall include the plural and vice
versa. Words importing the masculine or neuter gender include all other genders.

 

 

 

 

(c) The headings in this Agreement are included for convenience only and shall
not affect the construction of this Agreement.

 

 

 

 

(d) Reference to statutes (whether particular reference to sections or
generally) includes all statutes amending or consolidating or replacing the
statutes referred to.

 

 

 

 

(e) The expression “$” or “dollars” means Australian dollars.



 



 

2. AGREEMENT FOR SALE AND PURCHASE

 

 

 

 

On execution of this Agreement by all parties it is agreed by them that the
Vendors shall sell to the Purchaser and the Purchaser shall purchase from the
Vendors the Shares free from all encumbrances for the Consideration and upon the
terms and conditions set out in this Agreement.

 

 

 

 

3.

MANNER OF PROVISION OF CONSIDERATION



 



 

3.1 On completion, the Consideration shall be provided to the Vendors as they or
their solicitors shall in writing direct.



 



  2

   



 



 

4. SUBMISSION OF DOCUMENTS AND FURTHER ASSURANCES

 

 

 

 

4.1 The Purchaser shall prior to the Date of Completion and within such
reasonable time as may allow Completion in terms of this Agreement deliver to
the Vendor’s’ solicitors share transfers for the Shares and other documents
requiring execution by the Vendor.

 

 

 

 

4.2 Subject to the provision to them of the Consideration on or before the Date
for Completion the Vendors shall otherwise do all such acts and things and sign
seal execute and perfect all such further or other documents conveyances and
assurances as may be required for more perfectly securing title to the Shares to
the Purchaser.

 

 

 

 

4.3 The Vendors agree not to cause the termination of any Director or the
appointment of any person as a director or officer of the Company prior to
Completion.

 

 

 

 

4.4 The Directors agree to retain their positions and office as Directors and
where applicable secretary of the Company until Completion.



 



 

5. SETTLEMENT ARRANGEMENTS AND STATUTORY RESPONSIBILITIES OF THE COMPANY

 

 

 

 

5.1 Provided that the Purchaser shall have otherwise observed and performed all
the agreements and provisions herein contained and on the part of the Purchaser
to be observed and performed and upon provision of Consideration being made in
accordance with the provisions of clause 3.1 of the Vendors will at Completion:



 



 

(a) deliver to the Purchaser properly executed transfers of the Shares in
registrable form in favor of the Purchaser;

 

 

 

 

(b) deliver to the Purchaser the share certificates relating to the Shares (free
from all encumbrances) provided that if there are no share certificates issued
in respect of any of the Shares or if any share certificate has been lost or
destroyed the Purchaser will accept a statutory declaration by the secretary of
the Company that no certificates have issued or a statutory declaration from the
Vendors that the certificate has been lost or destroyed (stating the
circumstances thereof so far as the same are known to the Vendors) and the
contents of any such declaration shall be deemed to be warranties given by the
Vendors in favor of the Purchase;

 

 

 

 

(c) deliver to the Purchaser all such other documents as shall be reasonably
necessary to transfer to and vest the Shares in the Purchaser.



 



  3

   



  



 

5.2 The Director of the Company undertakes to call and attend a relevant meeting
immediately after Completion and tender his resignation as Director and where
applicable as secretary of the Company.

 

 

 

 

5.3 The Purchaser hereby undertakes to cause at least two persons to attend the
said meeting and table consents to be appointed Directors and at least one of
them a Secretary and Public Officer of the Company.

 

 

 

 

5.4 The Vendors agree to vote for the Company to:



 



 

(a) accept the resignations as a Director and where applicable secretary; and

 

 

 

 

(b) to elect those said two persons mentioned in sub clause 5.3 as Directors of
the Company and one as Secretary and Public Officer; and

 

 

 

 

(c) register the share transfers from the Vendors to the Purchaser.



 



 

5.5 The Vendors and the Directors agree that they shall cause all notices to be
issued and such other things to be done as will allow that the meeting referred
to in sub clause 5.2 shall proceed immediately after Completion.



 

 

6. WARRANTIES AS TO SHARES

 

 

 

 

6.1 The Vendors and the Directors warrant and covenant with the Purchaser that:



 



 

(a) the shares have been validly issued and are fully paid up;

 

 

 

 

(b) the shares are not now and will not before Completion be subject to any
lien, encumbrance or call;

 

 

 

 

(c) the Vendors are now and will at all times before Completion be the
beneficial owners of the Shares and have the full and unrestricted right and
power to sell the same pursuant to this Agreement.

 

 

 

 

(d) the Vendors are entitled to and competent to sell and transfer the Shares;

 

 

 

 

(e) no person has at the date of this Agreement or will have at any time before
Completion an option to purchase the Shares or any of them and any person having
any pre-emptive rights to purchase the Shares or any of them shall have waived
such right;

 

 

 

 

(f) none of the Shares is the subject of any current, threatened or foreshadowed
litigation, claim, proceeding or prosecution;

 

 

 

 

(g) the Vendor and the Director have power to enter into and perform this
Agreement.



 



  4

   



 



 

7. MUTUAL INDEMNITY & RELEASES AND SUBSTITUTIONS OF GUARANTEES

 

 

 

 

7.1 The Vendors and the Directors jointly and severally covenant with the
Purchaser to jointly and severally indemnify and hold indemnified the Purchaser
from and against all losses damages claims demands actions judgments costs and
expenses reasonably and lawfully suffered or incurred by the Purchaser by reason
of the breach of any warranty hereby given or by reason of the failure of the
Vendor or Director or any one or more of them to observe perform and fulfill
their obligations under this Agreement.

 

 

 

 

7.2 The Purchaser covenants with the Vendors that the Purchaser shall indemnify
and hold indemnified the Vendors from and against all losses damages claims
demands actions judgments costs and expenses reasonably and lawfully suffered or
incurred by the Vendor by reason of the failure of the Purchaser to observe and
fulfill its obligations under this Agreement.

 

 

 

 

8. FURTHER ASSURANCES

 

 

 

 

Each party shall notwithstanding Completion execute and do or cause to be
executed and done all such further acts and things as shall be necessary to
fulfill their respective obligations under this Agreement.



 



 

9. RIGHT OF TERMINATION

 

 

 

 

If it be considered on a reasonable basis that at any time prior to Completion
any representation or warranty on the part of the Vendors was or is or shall be
materially incorrect the Purchaser may in addition to and without prejudice to
any other remedy available to the Purchaser at law or in equity by notice in
writing to the Vendors stating that it is given pursuant to this clause
terminate this Agreement in which case no party shall be under any further
obligation to any other pursuant to this Agreement. 



 



  5

   



 



 

10. NOTICES

 

 

 

 

10.1 Any notice demand consent in writing or other communication requiring to be
given or made under or pursuant to this Agreement shall be deemed to have been
duly given or made when delivered in writing or sent by post facsimile
transmission or telex to the party to which such notice demand consent or other
communication is required or permitted to be given or made under this Agreement
at the following addresses:



 



 

The Vendors: Vendor 1, Fire From Ice Studios Pty Ltd of 6/8 Tonga Place,
Parkwood, Queensland 4214 Vendor 2, 5 Glenelg Pty Ltd of 5 Glenelg Street,
Mermaid Waters, Queensland 4218

 

 

 

The Purchaser: Novagen Ingenium Inc. of 3773 Howard Hughes Parkway, South Las
Vegas, Nevada, USA 89169-60143 or at such other addresses as may from time to
time be notified by the relevant party to the other or others for the purpose of
this clause.



  



 

10.2 Any notice demand consent in writing or other communication sent by post
shall be deemed to have been served on the second Business Day after the date of
posting and if sent by telex shall be deemed to have been given or made on
receipt by the sender of the receiver’s answer back code after transmission of
the substance of the communication and if sent by facsimile transmission shall
be deemed to have been given or made upon receipt by the sender of an
acknowledgement or transmission report generated by the machine from which the
facsimile was sent indicating that the facsimile was sent in its entirety to the
recipient’s facsimile number PROVIDED ALWAYS that if a notice or other
communication is served by hand or is received by telex or facsimile on a day
which is not a Business Day or after 5.00pm on any Business Day, such notice or
communication shall be deemed to be duly received by the recipient at 9.00am on
the next following Business Day.

 

 

 

 

10.3 In addition and without prejudice to any mode of delivery or service
authorized by this clause any notice demand consent in writing or other
communication requiring to be given or made to any corporate party under or
pursuant to this Agreement shall be deemed to have been duly served when
delivered or transmitted in writing to any director or secretary of the party as
the case may be.

 

 

 

 

10.4 Any notice demand consent in writing or other communication requiring to be
given or made pursuant to this Agreement shall be sufficient if:



 



 

(a) in the case of the Vendors it shall be under the hand of the Vendors or the
solicitors for the Vendors;

 

 

 

 

(b) in the case of the Directors it shall be under the hand of the Directors or
the solicitors for the Directors;

 

 

 

 

(c) in the case of the Purchaser it shall be under the hand of the authorized
representative of the Purchaser or the solicitors for the Purchaser.



 



  6

   



 



 

11. LEGAL FEES & OTHER COSTS

 

 

 

 

11.1 Purchaser shall bear all legal costs of and incidental to the preparation
and execution of this Agreement and of all documents required to be signed
pursuant to the provisions of this Agreement.

 

 

 

 

11.2 Any stamp duties wherever assessed payable on this Agreement or on any
documents executed pursuant to these provisions or in respect of any transaction
evidenced by or undertaken pursuant to this Agreement shall be borne and paid by
the Purchaser and any party paying the same may recover as a debt the amount
thereof from the party required by this Agreement to pay the same.

 

 

 

 

12. CONFIDENTIALITY

 

 

 

 

No party to this Agreement shall unless compelled by law so to do make any
public statement or disclose information of or concerning any of the matters
evidenced by this Agreement without the approval in writing of the other party.



 



 

13. DEFAULT OF PURCHASER

 

 

 

 

If the Purchaser fails to provide the Consideration at Completion or otherwise
fails to comply with any of the terms of this Agreement, then the Vendors in
addition to any other right which may be conferred upon them pursuant to this
Agreement or at law or at equity may:



  



 

(a) terminate the contract, declare the deposit forfeited and sue for damages;

 

 

 

 

 

or

 

 

 

 

(b)

affirm the Contract and sue the Purchaser for specific performance of the
Contract and damages in addition to or instead of damages for breach.



 



 

14. ENTIRE AGREEMENT

 

 

 

 

This Agreement constitutes the sole and entire agreement between the parties
relating to the sale of the Shares and no representations or terms of any nature
not contained in this Agreement shall be of any force unless they are reduced to
writing and executed by all parties and are expressed to be in modification of
this Agreement.



 



 

15. GOVERNING LAW AND JURISDICTION

 

 

 

 

15.1 The Laws applicable in Queensland and Australia govern this Agreement.

 

 

 

 

15.2 The parties hereto submit to the non-exclusive jurisdiction of the Courts
and Tribunals of Queensland and Australia and any Courts competent to hear
appeals from those Courts and/or Tribunals.



 



  7

   



 

EXECUTED as an Agreement on 19th June 2017

 

 



By Novagen Ingenium Inc. of 3773 Howard Hughes Parkway, South Las Vegas, Nevada,
USA 89169-6014

 

 

 

 

 

 

 

 

 

 

 

 

 

CEO

 

 

 

 

 

By 5 Glenelg 5 Pty Ltd)

A.C.N 073 819 584 of 5/b Glenelg Avenue, Mermaid Beach, Qld 4218

 

 

 

 

 

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

By Fire From Ice Studios Pty Ltd

A.C.N. 129 532 912 of 6/8 Tonga Place, Parkwood Qld 4214

 

 

 

 

 

 

 

 

 

 

 

 

 

Director

 



  

 



8



 